DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent Application Publication 2013/0158723
Erikson et al.
United States Patent Application Publication 20170208493
Masson et al.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 10, 11, 14-17, 21, 30-32, 38, 40, 43, 50, 52, 55, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masson et al.
With regard to claims 1, 11, 14, 16, 21, and 31 Masson et al. teach communicating to a person a message to locate/relocate one or more sensors.  The sensors can be air quality sensors.  See paragraph 33.  A first communicating to relocate one or more sensors is analogous to claim 1's step (i).  A second or subsequent communicating to again relocate one or more sensors is analogous to claim 1's step (iii).  The collecting of the sensor data after first communicating to relocate one or more sensors is analogous to claim 1's step (ii).  The communicating of the second or subsequent relocating request is analogous to claim 1's step (iii).  The person performing the relocating in steps (i) or (iii) can be the same person.  Each sensor and or each central node of the sensor network will have a processor, memory, and instructions to sense air quality data, transmit the air quality data, process the air quality data, and transmit locating/relocating information to a user such as through a user interface.
With regard to claims 10, 15, 17, 30, 32, 38, 40, 43, 50, 52, 55, and 56 official notice is hereby taken that gamification techniques are known to be used by programmers in order to attempt to influence and motivate the behavior or response of one or more other people.  Within this broad interpretation Masson et al. prompts one or more people to relocate one or more sensors in order to improve sensor data and/or to calibrate/recalibrate the one or more sensors.  This prompting is, at a basic level and consistent with the broad use of the term gamification in the pending claims, a gamification technique that motivates the user to respond to a prompt so that the user is then rewarded with obtaining improved sensing information and/or air quality.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2-9, 12, 13, 18-20, 22-29, 33-37, 39, 42, 44-49, 51, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Masson et al. as applied to claims 1, 11, 14, 21, or 31 above, and further in view of Erickson et al.
Masson et al. teach the locating/relocating sensors.  Masson et al. do not teach receiving information about an activity of a person.  However, from Erickson et al. it is known to prompt a user to perform an activity that results in changes to air quality; i.e., prompt a user to change an air filter for an HVAC system.  Erikson et al. further teach the use of a user interface such as shown in figure 4A.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Masson et al. with the teachings of Erickson et al. in order to provide a user interface for prompting and/or receiving information about a user activity such as prompting a user to change an air filter and/or receiving information about a person changing an air filter so that air quality can be increased.
With regard to claims 4, 6, 9, 13, 24, 26, 34, 39, 39, 42, 45, 47, and 49 official notice is hereby taken that gamification techniques are known to be used by programmers in order to attempt to influence and motivate the behavior or response of one or more other people.  Within this broad interpretation Masson et al. prompts one or more people to relocate one or more sensors in order to improve sensor data and/or to calibrate/recalibrate the one or more sensors.  Erickson et al. prompts a user to change an air filter. This prompting is, at a basic level and consistent with the broad use of the term gamification in the pending claims, a gamification technique that motivates the user to respond to a prompt so that the user is then rewarded with obtaining improved sensing information and/or air quality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856